DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 1/6/2020, is acknowledged.  Claims 1-16, 20, 30, 32, 41-43 and 95 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility asserted utility or a well-established utility.
MPEP 2107.01(B) provides that "an application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.  MPEP 2107.01 further provides:
Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not substantial utilities. For example, both a therapeutic method of treating a known or newly discovered disease and an assay method for identifying compounds that themselves have a “substantial utility” define a “real world” context of use.  . . . the following are examples of situations that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use and, therefore, do not define "substantial utilities":

(A) Basic research such as studying the properties of the claimed product itself or the mechanisms in which the material is involved;

(B) A method of treating an unspecified disease or condition.

(C) A method of assaying for or identifying a material that itself has no specific and/or substantial utility;

(D) A method of making a material that itself has no specific, substantial, and credible utility; and

(E) A claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility

MPEP 2107.01(B).
Claim 1 is directed to a method of treating an unspecified disease.  Claims 7-15 depend from claim 1 and do not specify any disease either.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16, 20, 30, 32 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (EP1811036A2) in view of Sobol et al. (US 2019/0038713).
Regarding claims 1 and 16, Alexander et al. teaches antibody fragment-targeted immunoliposomes.  See Title.   “These compositions preferably comprise (i) cationic liposomes, (ii) a single chain antibody fragment which binds to a transferrin receptor, and (iii) a nucleic acid encoding a wild type p53” (current claims 7 and 8).  Abstract.  “A variety of the embodiments are disclosed including immunoliposomes with different tags and various methods with which to attach the scFv to the liposomes.  The immumoliposomes may include lipid tags or be linked through a reducing group.”  Para. [0017].  This teaches or suggest that a targeting ligand “is not chemically conjugated to the cationic liposome” and “the targeting ligand does not comprise a lipid tag.”
Alexander et al. does not teach “administering the ligand-targeted cationic liposomal complex in combination with an immune checkpoint modulator to the patient to treat the disease.”
Sobol et al. teaches compositions comprising tumor suppressor gene therapy and immune checkpoint blockade for the treatment of cancer.  See Title.  Sobol et al. teaches administering to the individual an effective amount of at least one immune checkpoint inhibitor and a p53 and/or MDA-7 (IL24) gene therapy (current claims 8, 9 and 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Alexander et al. and Sobol et al. to arrive at the instantly claimed invention.  In this instance, an ordinarily skilled artisan would find motivation to combine the references because they both teach compositions comprising tumor suppressor proteins that are useful for treating cancer.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this instance, it would have been prima facie obvious to incorporate the combination of tumor suppressor protein with immune checkpoint modulator as taught by Sobol et al. with the cationic liposomal complex comprising a tumor suppressor protein as taught by Alexander et al. 
Regarding claims 2 and 3, the composition can be used therapeutically to treat person or animals who have cancer, e.g., head and neck cancer, breast cancer or prostrate cancer.  See Abstract. 
Regarding claim 10, Sobol et al. teaches “[k]nown immune checkpoint proteins comprise CTLA-4, PD-1 and it ligands PD-L1 and PD-L2.”  See para. [0065].
Regarding claims 11 and 12, Sobol et al. teaches “CTLA4 is similar to the T-cell co-stimulatory protein, CD28, and both molecules bind to CD80 and CD86, also called B7-1 and B7-2 respectively, on antigen-presenting cells. CTLA4 transmits an inhibitory signal to T cells, whereas CD28 transmits a stimulatory signal.”  Para. [0172].
Regarding claim 20, Sobol et al. teaches the immune checkpoint inhibition includes anti-PD-1 antibody.  See para. [0019].
Regarding claims 30 and 32, the “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
Regarding claim 95, Sobol et al. teaches administering at least one additional anticancer treatment including carboplatin.  See claim 74 of Sobol et al. 

Claim(s) 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (EP1811036A2) in view of Sobol et al. (US 2019/0038713) as applied to claims 1-16, 20, 30, 32 and 95 above, and further in view of Chang et al. (US 2007/0231378).
Teachings of Alexander et al. and Sobol et al. are discussed above. 
Neither reference teaches RB94.
Regarding claims 41-43, Chang et al. teaches the preparation of antibody or an antibody fragment-targeted liposomes for systemic administration of therapeutic diagnostic agents.  See Title.  “Preferred therapeutic molecules include genes encoding p53, Rb94 or Apoptin. RB94 is a variant of the retinoblastoma tumor suppressor gene.”  Para. [0127].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further combine the Chang et al. with the combination of Alexander et al. and Sobol et al. to arrive at the claimed invention.  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   It would have been obvious to employ a RB94 as a tumor suppressor protein as taught by Chang et al. motivated by the desire to treat cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618